DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/27/2022. 
In the filed response, claims 1, 4, 6-8, 11, 13, 14, 16, 19, 21-23, 26, 28, and 29 have been amended, where claims 1, 8, 16, and 23 are independent claims.
Accordingly, Claims 1-30 have been examined and are pending. This Action is made FINAL.


	Response to Arguments
1.	Applicant’s arguments (filed 07/27/2022) with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Applicant argues (pg. 9 of remarks) that prior art Lasserre does not teach or suggest  that encoding “respective values of the plurality of elevation laser angles in a sorted order according to a constraint” as recited in claim 1.  Examiner upon further consideration of Lasserre agrees that this feature (i.e. the elevation laser angles are in a sorted order according to a constraint) is not reasonably taught. Although ¶00141 discloses coding laser elevation angles θL into the bitstream, where θL belongs to (-π/2, π/2), Lasserre does not teach said angles are in a sorted order according to a constraint as required. With Applicant’s amendments that now specify the laser angles being “elevation” laser angles, new prior art Gao et al US 2020/0394822 A1, hereinafter referred to as Gao, is introduced, where Gao in the context of point cloud compression, teaches the ordering of  a 2-D Lidar data matrix having angular dimensions (abstract), one being the laser elevation angle (see e.g. Fig. 12). The 2-D matrix can then be ordered (e.g. Fig. 13) in either an increasing or decreasing sequence (i.e. a sorted order according to a constraint) to help improve compression efficiency (¶0135-0136). Subsequently, the 2-D matrix can be compressed and a bitstream generated that includes the compressed data of the 2D matrix. For these reasons, the Examiner respectfully submits that Gao in combination with Lasserre discloses the features of claim 1 given their broadest reasonable interpretation. The foregoing rationale also applies to independent claims 8, 16, and 23. Please see Office Action below for further details.
3.	Examiner acknowledges Applicant’s remarks/amendments regarding the objection to the specification. As such, the objection is withdrawn.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	In light of the foregoing, Claims 1-30 have been examined and are pending.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 9, 10, 13-18, 21, 23-25, 28, and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre et al. WO 2021/084295 A1, in view of  Gao et al. (US 2020/0394822 A1), hereinafter referred to as Lasserre and Gao, respectively.	
Regarding claim 1,  Lasserre discloses “A method of encoding point cloud data [See abstract, i.e. method for encoding/decoding a point cloud], the method comprising: encoding the point cloud data using a plurality of laser angles [Abstract shows said method employs information from a plurality of beam emitters such as the angle of each beam emitter to more efficiently represent the point cloud data. Laser angles are depicted in for e.g. Figs. 5, 6, and 9]; and encoding a plurality of syntax elements that indicate respective values of the plurality of elevation laser angles in a sorted order according to a constraint.”  [¶0095 for e.g. shows the bitstream may comprise syntax elements to specify usage of angular priors. Further, ¶00141 discloses coding laser elevation angles θL into the bitstream, where θL belongs to (-π/2, π/2). However, Lasserre does not teach said angles are in a sorted order according to a constraint. See Gao below for support]. Although Lasserre is found to teach the foregoing claimed features for improving prediction of point cloud coding based on angular priors, there is no indication that Lasserre’s angles θL are in a sorted order according to a constraint. Gao on the other hand from the same or similar field of endeavor is brought in to teach this feature. [See for e.g. ¶0134-0136 with reference to Fig. 13 which shows raw Lidar data that has been reordered in a 2D matrix. Rows of said matrix are swapped so as to order the elevation angles in an increasing order (i.e. a sorted order according to a constraint)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point cloud coding methods of Lasserre to add the teachings of Gao as above for providing a reshaping step in the pre-processing of captured Lidar data where neighboring rows in certain order have a higher probability to have closer vector values so that compression efficiency can be improved (¶0135). 
Regarding claim 2,  Lasserre and Gao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Lasserre however does not reasonably address the features of claim 2. Gao on the other hand from the same or similar field of endeavor discloses “wherein the sorted order is an ascending order.” [See ¶0135-0136 where the laser elevation angles are sorted in an increasing order] The motivation for combining Lasserre and Gao has been discussed in connection with claim 1, above. 
Regarding claim 3,  Lasserre and Gao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Lasserre however does not reasonably address the features of claim 3. Gao on the other hand from the same or similar field of endeavor discloses “wherein the sorted order is an descending order.” [See ¶0135-0136 where the laser elevation angles are sorted in an decreasing order] The motivation for combining Lasserre and Gao has been discussed in connection with claim 1, above. 
Regarding claim 6,  Lasserre and Gao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Lasserre further discloses “wherein encoding the plurality of syntax elements that indicate the respective values of the plurality of elevation laser angles comprises: encoding at least one respective value of the plurality of elevation laser angles as a delta value relative to another laser angle.” [See e.g. ¶0095 which discusses an angular prediction mode may be obtained from dedicated syntax elements. Said angular prediction is obtained using angular priors that may comprise laser angles and azimuthal elementary shifts ∆φh and ∆φv, i.e. delta values]
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the required hardware, see Lasserre ¶00189-00190 for example. Also reference the computer system in Fig. 24 of Gao.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. 
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 3. 
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 6. 
Regarding claim 15,  Lasserre and Gao teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Lasserre further discloses “further comprising: a sensor configured to capture the point cloud data.”    [See for e.g. Fig. 9 and corresponding text with regards to a rotating LiDAR head 910 with a plurality of lasers 914 sensing a plurality of points. Also see Fig. 9 of Gao which shows a LiDAR example with two rays] 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 since the methods of encoding and decoding are inverse operations of each other as illustrated for example in Lasserre’s encoder and decoder (Figs. 1 and 2, respectively), such that a compressed point cloud can be reconstructed that represents a 3-D physical object (¶0030). Also reference Figs. 7 and 8 of Gao which show encoding and decoding operations, respectively.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 since the methods of encoding and decoding are inverse operations of each other as illustrated for example in Lasserre’s encoder and decoder (Figs. 1 and 2, respectively), such that a compressed point cloud can be reconstructed that represents a 3-D physical object (¶0030). As to the required hardware, see Lasserre ¶00189-00190 for example. Also reference Figs. 7 and 8 of Gao which show encoding and decoding operations, respectively.
Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of claim 6. As to the required hardware, see Lasserre ¶00189-00190 for example. Also reference the computer system in Fig. 24 of Gao.
Regarding claim 30,  Lasserre and Gao teach all the limitations of claim 23, and are analyzed as previously discussed with respect to that claim. Lasserre does not explicitly recite “further comprising: a display configured to display the decoded point cloud data” however Gao from the same or similar field of endeavor addresses such a display. [See the display of terminal device 120 for e.g. in ¶0045] The motivation for combining Lasserre and Gao has been discussed in connection with claim 1, above. 
Claims 4-5, 7, 11-12, 14, 19-20, 22, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre, in view of Gao, and in further view of Oh US 2021/0289211 A1, hereinafter referred to as Oh. 
Regarding claim 4,  Lasserre and Gao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Lasserre further discloses “wherein the plurality of syntax elements comprise a plurality of LaserAngle[i] syntax elements [See for e.g. ¶0074-0075 which teaches syntax elements of beam angles of specific laser beams along with vertical laser angles θlaser. Also see ¶00141 where laser elevation angle θL belongs to a finite set of possible angles associated with a set of the LiDARS’s Nθ laser beams which are coded into the bitstream. See Oh below for more explicit support] where i specifies a respective laser angle of the plurality of elevation laser angles. [It would be apparent to one skilled in the art that identifying an angle θL from a set of possible angles {θ0,…,θNθ-1} would require a means for indexing said angle from said set. See Oh below for further support]. Although Lasserre is found to suggest the foregoing features, Lasserre and Gao do not explicitly recite LaserAngle[i] syntax elements.  Oh on the other hand from the same or similar field of endeavor discloses this feature. [See “theta_laser[i]” syntax element in Fig. 24 indicating the vertical angle (construed as an elevation angle) of laser i] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point cloud coding methods of Lasserre and Gao, to add the teachings of Oh to provide techniques for geometry-based point cloud compression (G-PCC) that addresses latency and coding complexity so as to more efficiently process point cloud data (¶0004).
Regarding claim 5,  Lasserre, Gao, and Oh teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  Lasserre however does not further disclose “wherein the constraint specifies that a value of LaserAngle[i] shall be greater than or equal to a value of LaserAngle [i-1].”  Gao on the other hand from the same or similar field of endeavor discloses the foregoing ordering of the laser angles where the constraint specifies an increasing order. [See ¶0134-0136 where the laser elevation angles are sorted in an increasing order. Since the angles are sorted before being compressed, it stands to reason the compressed  angles will be constrained by the required ordering as claimed] The motivation for combining Lasserre and Gao has been discussed in connection with claim 1, above. 
Regarding claim 7,  Lasserre and Gao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lasserre however does not further teach the features of claim 7.  Although Gao does not address “encoding the point cloud using a binary search process”, Gao does disclose point cloud compression of Lidar data with “the plurality of elevation laser angles in the sorted order.” [See ¶0134-0136 for support where laser elevation angles are reshaped in a given order to facilitate compression efficiency] To provide support regarding “encoding the point cloud using a binary search process”, Oh from the same or similar field of endeavor is brought in. [Note the use of the KD-tree in ¶0043-0044 which as Oh shows in ¶0095 is a binary search tree] The motivation for combining Lasserre, Gao, and Oh has been discussed in connection with claim 4, above. 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 4. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 5. 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 7. 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.
Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 29, claim 29 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486